Citation Nr: 0127559	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  00-03 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for Sjogren's syndrome.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
Sjogren's syndrome.

The veteran testified before RO personnel in September 2000 
and before the undersigned Member of the Board sitting in 
Indianapolis, Indiana, in August 2001.  Transcripts of the 
hearing testimony have been associated with the claims file.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2. The veteran has provided credible evidence that he 
experienced symptoms associated with Sjogren's syndrome 
during active military service.

3. Competent medical evidence links the veteran's currently 
diagnosed Sjogren's syndrome to the symptoms he 
experienced during active military service.


CONCLUSION OF LAW

The veteran's Sjogren's syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2000); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Briefly, it is noted at the outset that the 
veteran's service medical records do not reflect a diagnosis 
of Sjogren's syndrome.  However, the veteran has established, 
through his testimony and various lay statements, that he 
exhibited relevant symptomatology indicative of Sjogren's 
syndrome during service.  For example, a lay statement from 
[redacted], a fellow serviceman, reflects that the 
veteran used chapstick frequently to treat his dry lips, and 
that his eyes watered frequently.  A statement from another 
serviceman, [redacted], indicates that the veteran always 
carried his own canteen of water aboard flights, and that he 
would sleep with his canteen by his side.  Mr. [redacted] also 
recalled that the veteran often seemed "short on stamina," 
appeared dry, and when he was not scheduled for flying, would 
"crawl into bed to get more rest."  Other lay statements of 
record reflect similar observations, some indicating that 
these symptoms had persisted since separation from service.

The earliest post-service evidence of a diagnosis of 
Sjogren's syndrome, an autoimmune disease, is an April 1981 
report from S. L. Zunt, DDS, MS, and J. E. Schaaf, DDS, MS.  
However, an undated statement from R. A. Lindner, D.C. 
indicates that he, along with colleague S. O'Rorke, D.C., 
treated the veteran from 1963 to 1983, and that the case 
documentation entries since 1963 reveal a strong trend 
towards Sjogren's symptomatology and exacerbations due to 
tissue changes caused by long-term effects of this disorder.  
Based on Dr. Lindner's knowledge of Sjogren's syndrome and 
the affidavits of the veteran's fellow servicemen, he opined 
that the disorder began while the veteran was on active duty.

More recently, at the time of an April 1999 VA examination, 
the veteran reported developing dry eyes and a dry mouth in 
service in 1951.  Objective findings on examination included 
injected conjunctiva and injected tympanic membranes.  Nose, 
sinus, mouth and throat were described as normal.  There were 
residual wheezes and increased expiratory phase, consistent 
with emphysema.  Diagnoses included Sjogren's syndrome.

A November 1999 statement from R. J. Kraynak, D.O., also 
indicates a diagnosis of Sjogren's syndrome.  Dr. Kraynak 
indicated that two of the cardinal symptoms of Sjogren's 
Syndrome are dry mouth accompanied by frequent ingestion of 
liquids and dry eyes.  Having reviewed the statements of the 
veteran's fellow servicemen, Dr. Kraynak concluded that it 
was more likely than not that the veteran's Sjogren's 
Syndrome began during service.  

A November 1999 statement from P. Doolan, M.D., likewise 
indicates that, having reviewed the veteran's medical 
history, claims folder, and lay affidavits, it was his 
opinion that it was as likely as not that the veteran's 
Sjogren's syndrome began in service.

A January 2000 statement from J. A. Madura, M.D., Professor 
of Surgery at Indiana University, also indicates that the 
veteran's disorder is related to his military environment.  
Dr. Madura further specified that Sjogren's syndrome causes 
the mucous membranes to dry, in addition to associated 
pulmonary disease such as bronchitis, and is easily 
aggravated by military conditions, such as high altitude 
flying.

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held 
that in light of the benefit of the doubt provisions of 38 
U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Analysis.  As noted above, the veteran's service medical 
records are negative for relevant complaints or findings.  
The Board finds, however, that the veteran has established 
through his testimony and lay statements that he experienced 
relevant symptomatology during service.

Clearly, VA and private medical records have established that 
the veteran has a current diagnosis of Sjogren's syndrome.  
The question that must be addressed is whether competent and 
probative evidence, i.e., medical evidence, has been 
presented which provides a link between the current disorder 
and the veteran's in-service symptomatology.  In this regard, 
the Board finds that multiple medical opinions of record 
clearly establish that the veteran's current Sjogren's 
syndrome began during service.  See Espiritu, supra.

In sum, medical evidence in the instant case establishes that 
the veteran's current Sjogren's syndrome is reasonably 
associated with the documented in-service symptomatology.  
Therefore, the Board concludes that the evidence is in favor 
of the veteran's claim for service connection for Sjogren's 
syndrome.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.306.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provided new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  In August 2001, VA issued 
regulations implementing the provisions of the VCAA.  In view 
of the decision reached herein, the Board finds that no 
additional development is required by the new law and 
regulations.


ORDER

Service connection for Sjogren's syndrome is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

